Citation Nr: 0922432	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA death benefits.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant maintains that her husband had valid military 
service from August 1941 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 1997, the Board denied the appellant's claim 
for VA benefits.

2.  The United States Army Reserve Personnel Command 
(ARPERSCOM) has certified that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
U.S. Armed Forces.

3.  The evidence received since the October 1997 Board 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial and does 
not raise a reasonable probability of substantiating the 
appellant's claim.





CONCLUSIONS OF LAW

1.  The October 1997 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to VA benefits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA 
must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

The question before the Board is whether the law provides for 
the benefit sought when the facts are as shown.  The U.S. 
Court of Appeals for Veterans Claims (Court) has recognized 
that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Board notes that the RO previously sought to verify the 
service of the  appellant's late husband.  The RO received 
notifications that the appellant's husband did not have 
qualifying service.  The appellant has not submitted any 
evidence of qualifying service.  A remand for further 
development is not necessary as sufficient efforts have been 
made to obtain verification of service.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).    

II.  Analysis of Claim

The RO denied the appellant's claim for VA benefits in an 
August 1995 determination.  The appellant appealed the RO's 
determination to the Board.  The Board denied the appellant's 
claim of entitlement to VA benefits in an October 1997 
decision.  The Board found that service department 
certifications indicated that the appellant's husband did not 
have a period of active or recognized military service.  The 
Board concluded that the threshold requirement for VA 
benefits was not met.  

The evidence of record at the time of the Board's decision 
included service certifications from the Department of the 
Army, dated in January 1950, May 1951 and April 1988; a 
transcript of a personal hearing conducted at the RO in 
January 1996; an affidavit from M.H., dated in 1946 and a 
copy of a medical certificate from Dr. A.M., dated in April 
1965.

The Board notified the appellant of the decision in October 
1997.  When the Board disallows a claim, the disallowance 
becomes final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).  The appellant submitted a motion 
for reconsideration to the RO in December 2006.  The 
appellant did not submit a motion for reconsideration to the 
Board, and the Chairman has not determined that 
reconsideration is warranted.  Accordingly, the October 1997 
decision is final.  
 
In April 2007, the appellant sought to reopen the claim of 
entitlement to VA death benefits by submitting a VA Form 21-
534 (Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child).  

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The  Board previously denied the claim because service 
department certifications indicated that the appellant's 
spouse did not have a period of active or recognized military 
service. 

 The RO obtained service department certifications in January 
1950, May 1951 and April 1988 which determined that the 
appellant's husband had no recognized guerilla service and 
was not a member of the Commonwealth Army in the service of 
the Armed Forces of the United States.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerilla service, and 
unrecognized guerilla service under a recognized commissioned 
officer (only if a person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included. 38 
C.F.R. § 3.40(d)(2008). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a)(2008).
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements described 
above, VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203 (c).  Under the 
provisions of 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless the United 
States service department documents or certifies the service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) 
(Interpreting 38 C.F.R. § 3.203 as requiring "official 
documentation issued by a United States service department 
for verification of the claimed service by" the U.S. service 
department).  VA is prohibited from finding, on any basis 
other than a service department document which VA believes to 
be authentic and accurate or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The evidence submitted by the appellant since the prior final 
denial includes a certificate from the Office of the 
Municipal Civil Registrar, Municipality of Santa Cruz, a 
marriage certificate, a medical certificate from Dr. E.J., 
M.D., a medical opinion from J.Q.; a certificate from the 
Philippines Department of National Defense and a certificate 
signed by former President Ronald Reagan in recognition of 
the appellant's husband.  

The marriage certificate is neither new nor material.  An 
affidavit of the appellant's marriage to her husband was 
previously in evidence and considered by the RO.  The 
marriage certificate is also not material, as it does not 
relate to the basis for the prior denial of the appellant's 
claim.  The medical certificate from E.J. and the medical 
opinion from J.Q. are new because these records were not 
previously submitted to agency decisionmakers.  The medical 
certificates relate to the medical conditions of the 
appellant and her late husband.  The statements from E.J. and 
J.Q. are not material, as they do not relate to an 
unestablished fact necessary to substantiate the claim.   

The document from the Philippines Department of National 
Defense and the certificate signed by former President Reagan 
are new because they were not previously submitted to agency 
decisionmakers.  These documents are not material, as they do 
not relate to an unestablished fact necessary to substantiate 
the claim and do not raise a reasonable probability of 
substantiating the claim.  Specifically, the documents do not 
meet the conditions set forth in 38 C.F.R. § 3.203 because 
they were not issued by a United States Service Department.  
Under § 3.203(a), VA may only accept evidence of service from 
a claimant if such evidence is a document issued by a United 
States service department.  The appellant has not submitted 
any documentation from a United States service department, 
and as indicated above, service department certifications 
obtained by the RO found that the appellant's husband did not 
have any service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas.  

The Board concludes that new and material evidence has not 
been received to reopen the claim of legal entitlement to VA 
death benefits.  The evidence submitted since the prior final 
denial does not show that the appellant's husband had 
qualifying service necessary to establish eligibility for VA 
benefits.  Because new and material evidence has not been 
received, the claim of legal entitlement to VA death benefits 
may not be reopened.    

ORDER

New and material evidence not having been received, the claim 
of legal entitlement to VA death benefits is not reopened.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


